Citation Nr: 1631547	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  12-24 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for asbestosis, to include as secondary to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to June 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision in October 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, in which the RO denied the claim on appeal.  The Veteran filed a notice of disagreement (NOD) in October 2010.  The Veteran was provided a statement of the case (SOC) on July 2012.  The Veteran perfected his appeal with regard to this claim with the timely submission of a VA Form 9 (Substantive Appeal) on August 2012. 

The Veteran participated in a Board hearing in April 2016.  A transcript is of record and has been reviewed.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In an unappealed decision, dated in August 2007, the RO denied a claim of entitlement to service connection asbestosis.  The Veteran then submitted a claim for reconsideration in September 2007.  In an unappealed decision, dated in November 2007, the RO again denied a claim of entitlement to service connection asbestosis.  The Veteran did not submit any additional evidence or intent to appeal the November 2007 rating decision within a year of notification and it became final in November 2008.  Thus the November 2007 rating decision is the last final rating decision of record in regard to the issue of entitlement to service connection for asbestosis.

2.  The evidence received since the RO's November 2007 decision which denied service connection for entitlement to service connection for asbestosis bears directly and substantially upon the specific matter under consideration, and does raise a reasonable possibility of substantiating the claim.

3.  The probative medical evidence of record does not show that the Veteran's asbestosis is the result of any event, injury, or disease in military service, to include in-service exposure to asbestos.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's November 2007 decision, which denied entitlement to service connection for asbestosis; the claim for entitlement to service connection for asbestosis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection asbestosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper VCAA notice must inform the claimant of any information and medical or lay evidence not of record that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  This notice must be provided prior to the initial adjudication of a claim by the RO.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, in a letter dated in April 2009 advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The notice letters also provided notice of the evidence and information necessary to establish a disability rating and effective date in accordance with the court's ruling in Dingess.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining the relevant records pertinent to matter herein decided.  The pertinent evidence associated with the claims consists of the service treatment records, private treatment records, VA treatment records, reports of private and VA examinations, and the Veteran's statements.  Here, it appears that VA has adequately discharged its duty to locate alternate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.

The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist the Veteran in obtaining the relevant records.

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Legal Criteria

New and Material

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Service connection may be established for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must consider fully the lay assertions of record. A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran contends that his currently diagnosed asbestosis is the result of exposure to asbestos in military service.  

A review of the Veteran's service treatment records is absent for any discussion of treatment or diagnoses of any respiratory disabilities, to include asbestosis.

A review of the Veteran's service personnel records reveals that the Veteran had a military occupational specialty (MOS) of "Machinist Mate."  Verification from the Navy Liaison Office found that this MOS had a high probability of exposure to asbestos.

A review of the Veteran's post-service outpatient treatment records reveals that the Veteran has complained of symptoms of asbestosis since as early as 1995.  The Veteran was first diagnosed with asbestosis in 2006 upon seeking treatment for sleep apnea.  Chest x-rays from September 2006 to April 2007 show calcified pleural plaques consistent with asbestos exposure.

A review of a March 2010 occupational assessment from East Bay Pulmonary Medical Group/Richard A. Bordow, M.D. shows no objective findings that the Veteran was treated and diagnosed with asbestosis during military service.  The records noted that the Veteran has smoked heavily (144 pack-years) and
has had moderate exposure to asbestos fiber dust in a variety of employments.  Pulmonary function tests reveal mild airflow obstruction, but no restriction or gas exchange abnormality.  The Veteran had an abnormal imaging scan demonstrating evidence for probable asbestosis and extensive asbestos related pleural disease.  The examiner noted that the Veteran has multiple other co-morbidities that may impact his physical condition: these include obesity, type II diabetes mellitus, coronary artery disease, sleep apnea, and rheumatoid arthritis.  The examiner opined it is more likely than not that asbestosis has contributed to some portion of the Veteran's respiratory impairment and, as such, is responsible for some portion of the current work-related pulmonary disability.  The examiner noted that the Veteran has asbestosis as evidenced by his exposure history and abnormal and imaging scan of the chest, and in, view of the long lag phase between exposure to asbestos and the development of adverse effects, it is possible that he could develop progressive asbestosis as he ages.  In view of the prior asbestos exposure, the Veteran had an increased risk for the development of primary lung cancer and additionally for the development of other cancers of the pleura, upper airways, gastrointestinal tract, and kidneys.

The Veteran was provided with a VA examination in May 2009.  At the examination, the Veteran reported that he has a claim in with a lawyer for asbestos related disability due to industrial asbestos exposure as a civilian from
1974 to 2003.  The examiner told the examiner that he was diagnosed with asbestosis three years ago when being evaluated for sleep apnea.  Chest x-rays from September 2006 to April 2007 show calcified pleural plaques consistent with asbestos exposure.  The examiner reviewed the Veteran's x-rays and diagnosed asbestos-related pleural abnormality with no evidence of asbestos-related parenchymal lung disease.  The examiner opined this condition is more likely than not related to asbestos exposure after active duty as a civilian because the volume of asbestos exposure was greater as a civilian (almost 30 years).

At his 2016 Board hearing, the Veteran testified that the May 2009 VA examiner based her opinion on an incorrect factual basis, as he did not have almost 30 years of post-service asbestos exposure.  Rather, the Veteran asserts that he only had exposure from about 1974, when he left service, to 1985.  The Veteran has stated that his exposure during that time period would have come from repairing brakes on vehicles, which used asbestosis.  The Veteran further provided that, in 1985, federal law banned the use of asbestos in brakes on vehicles.  The Veteran continued to work in the mechanical field until retirement in 2003, however, the latter half of that time from 1985 would not have involved any asbestos exposure.  Additionally, the Veteran testified that he has not worked in any buildings post-military service that contained asbestos.  Last, the Veteran has contended that the personal lawsuit he filed for asbestos exposure was as a result of in-service exposure in the Navy during his military service and not for post-service exposure.  However, he asserted that his lawsuit was not against the Navy itself, but against the manufacturers of the products he used in the Navy.

A review of the applicable federal law regarding the use of asbestos reveals the following regulatory history of asbestos bans.  In 1973, the Environmental Protection Agency (EPA) banned spray-applied surfacing asbestos-containing material for fireproofing/insulating purposes.  See National Emission Standards for Hazardous Air Pollutants (NESHAP) at 40 CFR Part 61, Subpart M.  In 1975, EPA banned installation of asbestos pipe insulation and asbestos block insulation on facility components, such as boilers and hot water tanks, if the materials are either pre-formed (molded) and friable or wet-applied and friable after drying.  See NESHAP at 40 CFR Part 61, Subpart M.  In 1978, EPA banned spray-applied surfacing materials for purposes not already banned.  See NESHAP at 40 CFR Part 61, Subpart M.  In 1977, the Consumer Product Safety Commission (CPSC) banned the use of asbestos in artificial fireplace embers and wall patching compounds.  See 16 CFR Part 1305 and 16 CFR 1304.  In 1989, the EPA issued a final rule under Section 6 of Toxic Substances Control Act (TSCA) banning most asbestos-containing products.  However, in 1991, this rule was vacated and remanded by the Fifth Circuit Court of Appeals.  As a result, most of the original ban on the manufacture, importation, processing, or distribution in commerce for the majority of the asbestos-containing products originally covered in the 1989 final rule was overturned.  See 40 CFR 763 Subpart I.

The EPA has provided examples of asbestos-containing products that have not been banned at any time during the Veteran's post-service employment from 1974 to 2003.  The manufacture, importation, processing and distribution in commerce of these products, as well as some others not listed, are not banned: cement corrugated sheet; cement flat sheet; clothing; pipeline wrap; roofing felt; vinyl floor tile; cement shingle; millboard; cement pipe; automatic transmission component; clutch facings; friction materials; disk brake pads; drum brake linings; brake blocks; gaskets; non-roofing coatings; roof coatings.  See https://www.epa.gov/asbestos/us-federal-bans-asbestos#notbanned (last accessed July 28, 2016) (emphasis added).  Therefore, the Board presumes that, in line with the Veteran's description of services he performed during his occupation from 1974 to 2003, that he had continued exposure to asbestos during that time period.

A review of the Veteran's personal asbestos exposure law suit reveals that the substance of the litigation appears to be within the context of his post-service work repairing brakes.  Specifically, several times in the litigation materials, it references the post-service employers of the Veteran and his occasion to work with asbestos manufactured materials within that context.  There was no discussion of the Veteran's exposure via service in the Navy.

Analysis

New and Material

The Veteran initially filed a claim for service connection for asbestosis in September 2006.  The evidence at the time of the adjudication of the Veteran's claim in an August 2007 rating decision consisted of the Veteran's statements, service treatment records with no indication of any treatment or diagnoses for any respiratory disability, to include asbestosis, and outpatient treatment records with no showing of any respiratory disabilities, to include asbestosis.  The August 2007 rating decision denied that claim on the basis that there was no showing of any current diagnosed respiratory disability, to include asbestosis.  The Veteran was notified of the decision on August 16, 2007.  He had until August 16, 2008 to submit additional evidence or an intention to appeal.  

The Veteran then submitted a request for reconsideration in September 2007.  The evidence at the time of the adjudication of the Veteran's claim in a November 2007 rating decision consisted of the Veteran's statements, service treatment records with no indication of any treatment or diagnoses for any respiratory disability, to include asbestosis, and outpatient treatment records with no showing of any respiratory disabilities, to include asbestosis.  The November 2007 rating decision denied that claim on the basis that there was no showing of any current diagnosed respiratory disability, to include asbestosis.  The Veteran was notified of the decision on November 13, 2007.  He had until November 13, 2008 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until March 2009, over 4 months after the deadline.  Therefore, the November 2007 rating decision became final. 

Since the November 2007 rating decision was finalized, the Veteran has submitted additional statements; current treatment records with showings of treatment for asbestosis with confirmed x-rays; copies of a lawsuit filed by the Veteran for asbestos exposure; and a May 2009 VA examination.  These statements and records are new because they had not been previously considered.  They are also material because they are not merely cumulative of the same evidence that was in existence at the time of the November 2007 rating decision, but rather make a material fact more plausible, namely that the Veteran does have a currently diagnosed respiratory disability manifested as asbestosis that may be related to conceded in-service asbestosis exposure based on the Veteran's MOS as a Machinist Mate in the Navy, as confirmed by the Navy Liaison Office's finding that such MOS had a high probability of asbestos exposure.

Consequently, the Board finds that new and material evidence has been received since the November 2007 final rating decision and reopening the claim for service connection for asbestosis is warranted.  

Merits

Turning now to a consideration of the Veteran's claim on the merits, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for asbestosis.  

The Board notes that the Veteran has a current disability, diagnosed as asbestosis, as shown by his private treatment records, VA examination, and confirmed by x-ray.  Additionally, the Board finds that, via the Veteran's competent and credible lay statements, he has provided an indication of an in-service injury by way of possible exposure to asbestos via performing duty as a "Machinist Mate" (See DD 214) while stationed aboard naval vessels.  The Veteran is competent to provide such accounts of working around machines and vessels that would have been insulated with asbestos, as such accounts require first-hand knowledge.  Additionally, he is found to be credible as his statements have remained consistent throughout the record as well as been supported by his service personnel records.  Furthermore, per the findings of the Navy Liaison Office, the Veteran's MOS provided a high likelihood of exposure to asbestos.  Therefore, exposure to asbestos during military service is conceded.

Thus, the issue turns upon a finding of nexus between the claimed in-service asbestos exposure and the later development of asbestosis.

The only probative medical evidence in regard to the issue of direct service connection of the Veteran's asbestosis is provided via the 2009 VA respiratory examination.  Here, the examiner is found to be both competent and credible, as she was a licensed medical professional and provided a thorough opinion with supported rationale.  Upon reviewing the particulars of the Veteran's case and applying such facts to the established medical research regarding different types of occupational asbestos exposure, the examiner found that it was less likely than not that the Veteran's asbestosis was related to any in-service event, injury, or illness.   This was supported by the fact that the Veteran's post-service asbestos exposure appeared to be much more substantial and over a larger amount of time than his time in military service.

Although the Veteran argues that the 2009 VA examiner's opinion was based upon an inaccurate factual premise, countering that he was only minimally exposed to asbestos post-service from 1974 to 1985 and that his personal asbestos exposure law suit was as a result of his exposure in military service, the Board finds such assertions themselves to be inaccurate and not reflected by law or the record.

In regard to the Veteran's first assertion regarding his post-service exposure, the Veteran specifically contends that the federal government banned the use of asbestos in material with which the Veteran worked, primarily being the components of vehicular brakes.  However, a review of the pertinent legislative history and current list of products banned from using asbestos reveals that the components involved in breaks were still using asbestos throughout the entirety of the Veteran's occupational life post-service from 1974 to 2003.  As such, even though the Veteran may have believed that he was not being exposed to asbestos in his occupation after 1985, the facts and the law indicate otherwise.  Therefore, it was appropriate and factually accurate for the 2009 VA examiner to base her opinion thereupon the facts that the Veteran had worked in an occupation resulting in exposure to asbestos from 1974 to 2003.

In regard to the Veteran's second assertion regarding his personal law suit for asbestos exposure, the Veteran has specifically indicated that this was based upon his exposure to asbestos containing products in the Navy and not post-service.  However a review of the associated documents of such law suit reveals that the substance of the litigation appears to be within the context of his post-service work repairing brakes.  Specifically, several times in the litigation materials, it references the post-service employers of the Veteran and his occasion to work with asbestos manufactured materials within that context.  There was no discussion of the Veteran's exposure via service in the Navy.  Again, the Board therefore finds that it was appropriate and factually accurate for the 2009 VA examiner to base her opinion thereupon the facts that the Veteran had filed a law suit for having worked in an occupation resulting in exposure to asbestos from 1974 to 2003.

Accordingly, the Board finds that the basis of the 2009 VA examiner's rationale is proper and supported by the factual circumstances of the Veteran's claims as shown by the claims file, surrounding facts, and legislative history.

The only other evidence in the claims file supporting the existence of asbestosis that has been caused or aggravated by military service is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).   However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or pulmology more particularly, and that he is merely speculating as to whether he has asbestosis that is related to his military service.  In this regard, he is not competent to diagnose or provide an etiology for asbestosis, as such diagnosis or nexus requires specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  The Veteran may be able to describe the subjective manifestations of his asbestosis, but the Board finds the VA opinion that the asbestosis that the Veteran currently experiences is not due to military service or asbestosis exposure therein more probative.  The Veteran's statements are outweighed by the medical evidence of record, specifically the 2009 VA examination. 

Accordingly, service connection is not warranted for asbestosis.  In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53. 


ORDER

New and material evidence having been received, the previously denied claim for entitlement to service connection for asbestosis, to include as secondary to in-service asbestos exposure, is reopened.  The claim is granted to that extent only.

Entitlement to service connection for asbestosis, to include as secondary to in-service asbestos exposure, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


